RBC Capital Markets® Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-163632 The information in this pricing supplement is not complete and may be changed. Preliminary Pricing Supplement Subject to Completion: Dated March 22, 2010 Pricing Supplement Dated April , 2010 to the Prospectus Dated January 11, 2010 and Prospectus Supplement Dated January 11, 2010 $ Direct Investment Notes Linked to the Cushing®30MLPIndex, Due May 19, 2011 Royal Bank of Canada Royal Bank of Canada is offering the Direct Investment Notes (the “Notes”) linked to the performance of the Cushing® 30 MLP Index (the “Reference Asset”). The Notes will have a term of approximately 13 months. The Notes will pay an amount at maturity based on the percentage change of the Reference Asset. Investors are subject to potential loss of the principal amount of the Notes for any decrease in the Reference Asset between the Pricing Date and the Final Valuation Date, or if the level of the Reference Asset does not increase by at least 2.564%. The Notes may pay a distribution on four Distribution Payment Dates during the term of the Notes, depending upon the amounts of any distributions paid by the companies included in the Reference Asset during the relevant period. Any payments on the Notes are subject to our credit risk. The Notes will not be listed on any U.S. securities exchange or quotation system. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated January 11, 2010 and the “Additional Risk Factors Specific to the Notes” beginning on page P-4 of this pricing supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”), or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is accurate or complete. Any representation to the contrary is a criminal offense. Per Note Total Price to public $1,000 $ Underwriting discounts and commissions $25 $ Proceeds to Royal Bank of Canada $975 $ If the Notes priced on the date of this preliminary pricing supplement, RBC Capital Markets Corporation, which we refer to as RBCCM, acting as agent for Royal Bank of Canada, would receive a commission of approximately $25.00 per $1,000 in principal amount of the Notes and would use a portion of that commission to allow selling concessions to other dealers of approximately $13.50 per $1,000 in principal amount of the Notes. The other dealers may forgo, in their sole discretion, some or all of their selling concessions. RBC Capital Markets Corporation Direct Investment Notes Linked to the Cushing®30MLPIndex, Due May , 2011 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the prospectus supplement and the prospectus. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series D Underwriter: RBC Capital Markets Corporation, a subsidiary of the Issuer Reference Asset: Cushing®30MLPIndex (Bloomberg ticker symbol: “MLPX”) Currency: U.S. Dollars Denominations: $1,000 and integral multiples of $1,000. Pricing Date: April 15, 2010 Issue Date: April 20, 2010 CUSIP: 78008HD98 Final Valuation Date: May 16, 2011, subject to extension for market and other disruptions, as described below. Maturity Date: May 19, 2011, subject to extension for market and other disruptions, as described below. Payment at Maturity (if held to maturity): At maturity, for each $1,000 in principal amount of your Notes, you will receive a cash payment equal: $975 x (1 +Percentage Change) $975 is 97.50% of $1,000.We refer this percentage as the “Participation Rate” for the Notes. Percentage Change: The Percentage Change for the Notes, expressed as a percentage, is calculated using the following formula: Final Level-Initial Level Initial Level Initial Level: The closing level of the Reference Asset on the Pricing Date. Final Level: The closing level of the Reference Asset on the Final Valuation Date. Principal at Risk: Due to the impact of the Participation Rate, investors in the Notes will lose some or all of their principal amount at maturity if the Percentage Change is not at least 2.564%. Distribution Amount: For each Distribution Period, an amount per $1,000 in principal amount of the Notes equal to $975 multiplied by the Index Yield for that Distribution Period. Distribution Periods: The four periods during the term of the Notes from, but excluding, the preceding Distribution Valuation Date or the Pricing Date, as applicable, to and including the following Distribution Valuation Date.The first Distribution Period will be the period commencing on and excluding the Pricing Date and ending on and including the first Distribution Valuation Date. The last Distribution Period will be the period commencing on and excluding the third Distribution Valuation Date and ending on and including the Final Valuation Date. RBC Capital Markets Corporation P-1 Direct Investment Notes Linked to the Cushing®30MLPIndex, Due May , 2011 Distribution Valuation Dates: July , 2010, October , 2010, January , 2011 and the maturity date. Distribution Payment Dates: The 3rd business day after each Distribution Valuation Date. Index Yield: The Index Yield for a Distribution Period refers to the yield, expressed as a percentage of the principal amount of the Notes, that a holder would have received in distributions from a portfolio consisting of the Index Components during the Distribution Period. The distributions on the Index Components that will be used to calculate the Index Yield will include the gross cash distributions of those Index Components during the Distribution Period, as reduced by the Participation Rate. We describe the determination of the Index Yield in more detail below under the caption, "Description of the Notes––Distribution Amounts". Calculation Agent: RBC Capital Markets Corporation Index Sponsor: Swank Energy Income Advisors, LP U.S. Tax Treatment: By purchasing a Note, each holder agrees (in the absence of a change in law or an administrative or judicial ruling to the contrary) to treat the Note as a pre-paid cash-settled contingent income-bearing derivative contract for U.S. federal income tax purposes. However, the U.S. federal income tax consequences of your investment in the Notes are uncertain and the Internal Revenue Service could assert that the Notes should be taxed in a manner that is different from that described in the preceding sentence. Please see the discussion (including the opinion of our counsel Morrison & Foerster LLP) in this pricing supplement in the section, “Supplemental Discussion of U.S. Federal Income Tax Consequences”. Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issue Date.The amount that you may receive upon sale of your Notes prior to maturity may be less than the principal amount of your Notes. No Non-U.S. Distribution: The Notes are not intended for purchase by any investor that is not a United States person, as that term is defined for U.S. federal income tax purposes, and the Underwriter will not make offers of the Notes to any such investor. Listing: The Notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global, as described in the section “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 11, 2010. Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on page P-1 and P-2 of this pricing supplement and the terms appearing in the section “Description of the Notes”. RBC Capital Markets Corporation P-2 Direct Investment Notes Linked to the Cushing®30MLPIndex, Due May , 2011 HYPOTHETICAL RETURNS The examples set out below are included for illustration purposes only. The hypothetical levels of the Reference Asset used to illustrate the calculation of the payment at maturity are not estimates or forecasts of the Initial Level, the Final Level or the closing level of the Reference Asset on the Final Valuation Date or on any trading day prior to the maturity date. All examples assume that a holder purchased Notes with an aggregate principal amount of $1,000and that no Market Disruption Event occurs on the Valuation Date. Example 1— Calculation of the Payment at Maturity where the Percentage Change exceeds 2.564%. Percentage Change: 5% Payment at Maturity: (excluding the final Distribution Amount) $975 x (1 + .05) $1,023.75 On a $1,000 investment, a 5% Percentage Change results in a Payment at Maturity (excluding the final Distribution Amount) of $1,023.75. Example 2— Calculation of the Payment at Maturity where the Percentage Change is positive, but is less than 2.564% Percentage Change: 2% Payment at Maturity: (excluding thefinal Distribution Amount) $975 x (1 + .02) $994.50 On a $1,000 investment, a 2% Percentage Change results in a Payment at Maturity (excluding the final Distribution Amount) of $994.50. Example 3— Calculation of the Payment at Maturity where the Percentage Change is negative. Percentage Change: -20% Payment at Maturity: (excluding the final Distribution Amount) $975 x (1 -.20) $780 On a $1,000 investment, a -20% Percentage Change results in a Payment at Maturity (excluding the final Distribution Amount) of $780. RBC Capital Markets Corporation P-3 Direct Investment Notes Linked to the Cushing®30MLPIndex, Due May , 2011 ADDITIONAL RISK FACTORS SPECIFIC TO THE NOTES An investment in the Notes is subject to the risks described below, as well as the risks described under “Risk Factors” in the accompanying prospectus supplement and prospectus. In addition, your investment in the Notes entails other risks not associated with an investment in conventional debt securities. In light of the complexity of the transaction described in this pricing supplement, you are urged to consult with your own attorneys and business and tax advisors before making a decision to purchase any of the Notes. General Risks Relating to the Notes Payments on the Notes Are Subject to Our Credit Risk, and Changes in Our Credit Ratings Are Expected to Affect the Market Value of the Notes. The Notes are Royal Bank’s senior unsecured debt securities. As a result, your receipt of each Distribution Amount on each Distribution Payment Date and the amount, if any, payable at maturity is dependent upon Royal Bank’s ability to repay its obligations on those dates. This will be the case even if the level of the Reference Asset increases after the pricing date. No assurance can be given as to what our financial condition will be at any time during the term of the Notes. Your Investment in the Notes May Result in a Loss. The Notes do not guarantee any return of principal and we will not repay you a fixed amount of principal on the Notes at maturity. The return on your Notes at maturity will depend on the Final Level of the Reference Asset on the Final Valuation Date.
